DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 2 comprising claims 9 – 16 in the reply filed on 3/22/2019 is acknowledged.
Claims 1 – 8 and 17 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 – 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen et al. (WO 2016/025236 A1; “Chen”).

receiving, at a computer system (e.g., main microcontroller 104 or processor 204; ¶¶17 and 30; figure 1), a sample image (e.g., via an optical test sensor; ¶¶19 – 22) of a sample particle from a biological sample (e.g., a fluid sample such as blood sample containing blood cells; ¶¶18 and 20);
selecting, by the computer system, a plurality of reference images from a database of reference images (e.g., the use of calibration data, lookup tables; ¶32), each reference image of the plurality of reference images being a reference image of a reference particle from a plurality of reference particles from one or more biological samples (e.g., the use of calibration data or lookup tables with an algorithm to process and analyze the measured test sensor data; ¶32); 
determining, by the computer system, an order of the plurality of reference images based on a similarity of each reference image to the sample image (e.g., the use of calibration data or lookup tables with an algorithm to process and analyze the measured test sensor data; ¶32);
selecting, by the computer system, a first reference image from the plurality of reference images based on the determined order  (e.g., via algorithm data or program parameters; ¶32);
aligning, by the computer system, the first reference image with the sample image (e.g., the comparison of measured data with calibration data or lookup tables; ¶32);
dynamically filling, by the computer system, a background of the aligned first 
reference image (e.g., the algorithm used to process and analyze the measured test sensor data can be changed dynamically; ¶25); and
displaying, by the computer system, the sample image and the dynamically filled and aligned first reference image in a user interface (e.g., the final measurement value is communicated to the user via a display 208; ¶¶7, 23 and 37).
In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).
Regarding claim 10, Chen teaches the method of claim 9, wherein the determining the order of the plurality of reference images comprises:
comparing, by the computer system, the sample image with each reference image of the plurality of reference images (e.g., via the use of calibration data or lookup tables; ¶32); and
determining, by the computer system, the similarity of each reference image to the sample image (e.g., the use of calibration data or lookup tables with an algorithm to process and analyze the measured test sensor data; ¶32).
Regarding claim 11, Chen teaches the method of claim 10, wherein the comparing the sample image with each reference image of the plurality of reference images comprises:
generating, by the computer system, a feature vector for each of the reference images of the plurality of reference images and the sample image (e.g., the use of calibration data or lookup tables with an algorithm to process and analyze the measured test sensor data; ¶32); and
calculating, by the computer system, a distance metric for each reference image of the plurality of reference images from the sample image based on the generated feature vectors for 
Regarding claim 12, Chen teaches the method of claim 11, wherein features used to generate the feature vector for each of the reference images of the plurality of reference images and the sample image include at least one of a patch size, a particle size, a particle shape, average pixel intensity, and an image mean grayscale value (e.g., the color change due to a chromatic reaction can change a pixel intensity of an optical test sensor; ¶21).
Regarding claim 13, Chen teaches the method of claim 9, wherein aligning the first reference image with the sample image comprises:
determining, by the computer system, a first display location for displaying the sample image in the user interface, the first display location being within a first cell of a grid of cells (e.g., the final measurement value is communicated to the user via a display 208; ¶¶7, 23 and 37);
determining, by the computer system, a second display location adjacent to the first display location for displaying the first reference image in the user interface, the second display location being within a second cell of the grid of cells (e.g., the use of calibration data or lookup tables with an algorithm to process and analyze the measured test sensor data; ¶32; the raw measured test sensor data is converted with a calculation sequence into a final measurement value; ¶¶23 – 26); and
aligning, by the computer system, a centroid of the first reference image within the second display location with a centroid of the sample image within the first display location. (e.g., the comparison of measured data with calibration data or lookup tables; ¶32).

expanding, by the computer system, the background of the first reference image within the second cell to fill the second cell (e.g., the final measurement value is communicated to the user via a display 208; ¶¶7, 23 and 37);
determining, by the computer system, a background color of the first reference image; and filling, by the computer system, the expanded background of the first reference image with the background color (e.g., the final measurement value is communicated to the user via a display 208; ¶¶7, 23 and 37).
Regarding claim 15, Chen teaches the method of claim 14, wherein determining the background color of the first reference image comprises: determining, by the computer system, four comer pixels of the first reference image; and calculating, by the computer system, a mean color value of the four comer pixels (e.g., the use of calibration data or lookup tables with an algorithm to process and analyze the measured test sensor data; ¶32; the raw measured test sensor data is converted with a calculation sequence into a final measurement value; ¶¶23 – 26).
Regarding claim 16, Chen teaches the method of claim 9, wherein the plurality of reference images are selected based on a tag associated with each reference image of the plurality of reference images (e.g., the use of calibration data or lookup tables with an algorithm to process and analyze the measured test sensor data; ¶32). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797